TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 14, 2013



                                      NO. 03-11-00233-CV


                      Oncor Electric Delivery Company LLC, Appellant

                                                 v.

                         Public Utility Commission of Texas, Appellee




          APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
          REVERSED AND REMANDED -- OPINION BY JUSTICE FIELD




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the trial

court is reversed, the Commission’s order is reversed, and the cause is remanded to the

Commission for further proceedings. It is FURTHER ordered that the appellee pay all costs

relating to this appeal, both in this Court and the court below; and that this decision be certified

below for observance.